DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,273,032 to Dopfer.
Regarding claim 1 Dopfer discloses a product unpacking system comprising: a plurality of cases, the cases each containing one or more products therein (10); a work surface (conveyor 110, in either embodiment) positioned at a first height, the work surface configured to receive one or more cases from the plurality of cases thereon (see figures 1-2); a cutter (120) positioned at or adjacent to the work surface, wherein the cutter is configured to cut a surface of the case when the case is positioned adjacent to or at the cutter (cutters cut 10); and a product container (300) positioned at a second height lower than the first height (see figures 1-2), wherein the product container is positioned at an unload position adjacent to the work surface; a case movement device configured to move a case to the cutter to cut a plurality of sides of the case (drive of container 110), and to move the cut case to the unload position over the product container to allow products within the case to drop into the product container.
Regarding claim 2 Dopfer discloses an empty product container conveyor (310), wherein the empty product container conveyor is configured to convey empty product containers toward the work surface.
Regarding claim 4 Dopfer discloses one or more product container exit conveyors, wherein the product container exit conveyors are configured to move product containers full of products away from the work surface (continuation of the 310).
Regarding claim 10 Dopfer discloses an empty case conveyor (105), wherein the empty case conveyor is configured to convey empty cases away from the work surface.
Regarding claim 11 Dopfer discloses a method of case unpacking comprising: receiving a case onto a work surface (10 onto 110), the case having one or more products therein; moving the case into a position adjacent to or at a cutter and adjusting the position of the case to cut two or more sides of the case (moving 10 to cut both sides via 120); moving the cut case to an unload position adjacent to the work surface (see figures 1-2); and receiving the contents of the case into an empty product container at the unload position (emptying contents into 300).
Regarding claim 12 Dopfer discloses conveying the empty product container on a conveyor towards the work surface (conveying 300 to unload position).
Regarding claim 14 Dopfer discloses the cutter is located at a height to cut the one or more sides within the bottom quarter of each side (see figure 2).
Regarding claim 15 Dopfer discloses allowing a bottom surface of the cut case to fall open to allow the contents of the case to fall into the empty product container (see figure 2).

Claim(s) 11, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,329,042 to Nammoto.
Regarding claim 11 Nammoto discloses a method of case unpacking comprising: receiving a case onto a work surface (see figure 24), the case having one or more products therein; moving the case into a position adjacent to or at a cutter and adjusting the position of the case to cut two or more sides of the case (col. 37 lines 8-14); moving the cut case to an unload position adjacent to the work surface (col. 37 lines 15-24); and receiving the contents of the case into an empty product container at the unload position (col. 37 lines 15-24, putting items in T1).
Regarding claim 14 Nammoto discloses the cutter is located at a height to cut the one or more sides within the bottom quarter of each side (see figure 28).
Regarding claim 16 Nammoto discloses providing a robot (20) for moving the case.
Regarding claim 18 Nammoto discloses the robot includes a suction device configured to provide variable location and size of suction based on parameters of a case to be moved (see col. 51 line 65 to col. 52 line 8)
Regarding claim 19 Nammoto discloses adjusting the height or depth of the cutter based on known parameters of a case (see col. 43 line 54 to col. 44 line 26).
Regarding claim 20 Nammoto discloses receiving a recipe having settings and parameters for the system related to a case to be unloaded, wherein the settings and parameters of the system include at least one of a cutter height, a cutter depth, and a total number of products to be deposited into an empty product container (col 44 lines 7-35).
See also written opinion of international searching authority for additional discussion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nammoto.
Regarding claims 12-13, in a different embodiment then discussed above Nammoto teaches conveying the empty product container on a conveyor towards the work surface and moving an empty product container from the conveyor to the unload position (col, 8 lines 54-65 and col. 9 lines 17-30) in order to supply boxes and remove empty containers in an automated manner.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified the one embodiment of Nammoto to include conveying the empty product container on a conveyor towards the work surface and moving an empty product container from the conveyor to the unload position, as taught the other embodiments of Nammoto, in order to supply boxes and remove empty containers in an automated manner.  Furthermore, the use of conveyors in this context is well known and widely used when handling products in storage and packing operations.

Claims 3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopfer in view of Nammoto.
Dopfer discloses all the limitations of the claims except a positioning mechanism configured to move an empty product container from the empty product conveyor to the unload position, the case movement device comprises a robot, the robot includes a suction or gripper device for holding a case and the robot includes a suction device configured to provide variable location and size of suction based on parameters of a case to be moved.
Nammoto teaches a package handling system including a positioning mechanism configured to move an empty product container from the empty product conveyor to the unload position (col. 8 lines 54-65 and discussion of claim 13 above), the case movement device comprises a robot (20), the robot includes a suction or gripper device (col. 51 line 65 – col. 52 line 8) for holding a case and the robot includes a suction device configured to provide variable location and size of suction based on parameters of a case to be moved (col 52 lines 47-57) and the unpacking system is configured to adjust the height or depth of the cutter based on known parameters of a case (col. 43 line 54 to col 44 line 26 and discussion of claim 19 above) in order to handling products of different sizes and configuration based on sensed data.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Dopfer to include a positioning mechanism configured to move an empty product container from the empty product conveyor to the unload position, the case movement device comprises a robot, the robot includes a suction or gripper device for holding a case and the robot includes a suction device configured to provide variable location and size of suction based on parameters of a case to be moved and the unpacking system is configured to adjust the height or depth of the cutter based on known parameters of a case, as taught by Nammoto, in order to handling products of different sizes and configuration based on sensed data.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nammoto in view of US 2014/0190130 to Cramer.
Nammoto discloses all the limitations of the claim except removing one or more cases from a stack of a plurality of cases.
Cramer teaches a package handling system and method including removing one or more cases from a stack of a plurality of cases (paras 0024 and 36) in order to automate the flow of inbound packages for unloading.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Nammoto to include removing one or more cases from a stack of a plurality of cases, as taught by Cramer, in order to automate the flow of inbound packages for unloading.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopfer and Nammoto, as applied to claims3, 5 and 7-9 above, and further in view of Cramer .
Dopfer and Nammoto teach all the limitations of the claim except the robot is configured to remove cases from the plurality of cases and put them onto the work surface.
Cramer teaches the robot is configured to remove cases from the plurality of cases and put them onto the work surface (paras 0024 and 36) in order to automate the flow of inbound packages for unloading.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Dopfer and Nammoto to the robot is configured to remove cases from the plurality of cases and put them onto the work surface, as taught by Cramer, in order to automate the flow of inbound packages for unloading.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619